                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                              DOCKET NO. 3:15-CR-00213-MOC-DSC

    UNITED STATES OF AMERICA,                                        )
                                                                     )
                                                                     )
                                                                     )
    Vs.                                                              )                     ORDER
                                                                     )
    DONALD DODT,                                                     )
                                                                     )
                           Defendant.                                )


          THIS MATTER is before the Court on defendant’s Motion to Sever [and] Objection to

Further Continuances.1 Turning to the Motion to Sever, which has now been fully briefed, the

motion will be denied for the reasons that follow.

                                    FINDINGS AND CONCLUSIONS

I.        Motion for Severance: Applicable Standard

          Motions to sever are governed by Rules 8 and 14 of the Federal Rules of Criminal

Procedure and require a two-step analysis. See 8 Moore's Federal Practice, ¶ 13.03[2] at 13–9

(Matthew Bender). First, defendants must have been properly joined by the Grand Jury in

accordance with Rule 8. Second, even if properly joined under Rule 8, joinder must not be unfairly

prejudicial to defendant when “weighed against the court’s interest in judicial economy” under




1
         The Objection to future continuances is overruled as each Motion to Continue that has been allowed thus
far has been necessary to afford defendants, including this defendant, sufficient time to prepare an adequate defense,
as more particularly addressed by the written Orders of Continuance entered in compliance with the Speedy Trial
Act. Indeed, the Court notes that defendant has filed a number of requests for continuances himself. Further, the
dispositive motions that the Court has resolved this week would have been sufficient to continue trial in this matter
from the January 2019 term. (The Court has been unable to reach these motions due to a month-long trial in another
complex fraud prosecution.) The Court will, however, consider defendant’s desire for a trial as one of the reasons he
has proffered in support of his Motion to Sever.

                                                          1
Rule 14. United States v. Adoma, No. 3:14-cr-00229-MOC, 2017 WL 220132, at *2 (W.D.N.C.

Jan. 18, 2017).

       Under Rule 8, joinder of defendants in one indictment is appropriate “where the defendants

are alleged to have participated in the same act or transaction constituting an offense or offenses

against the United States.” Fed. R. Crim. P. 8(a). The Fourth Circuit strictly adheres to the

principle that “when defendants are indicted together, they should be tried together.” United States

v. Dinkins, 691 F.3d 358, 368 (4th Cir. 2012) (citing United States v. Singh, 518 F.3d 236, 255

(4th Cir. 2008)); see also United States v. Medford, 661 F.3d 746, 753 (4th Cir. 2011) (“[T]here is

a presumption in favor of joint trials in cases in which defendants have been indicted together.”);

United States v. Shealey, 641 F.3d 627, 633 (4th Cir. 2011). This presumption is especially strong

in conspiracy cases, such as this one. See, e.g., United States v. Lawson, 677 F.3d 629, 639 (4th

Cir. 2012); United States v. Brooks, 957 F.2d 1138, 1145 (4th Cir. 1992); United States v. Tedder,

801 F.2d 1437, 1450 (4th Cir. 1986) (“The gravamen of conspiracy is that each conspirator is fully

liable for the acts of all coconspirators in furtherance of the conspiracy. Thus, joinder is highly

favored in conspiracy cases, over and above the general disposition towards joinder for reasons of

efficiency and judicial economy.”). As such, severance pursuant to Rule 14 is rarely granted.

Dinkins, 691 F.3d at 368; United States v. Hornsby, 666 F.3d 296, 309 (4th Cir. 2012) (noting

when offenses “are properly joined under Rule 8(a), severance of the offenses is rare”).

       Rule 14 calls for severance of claims or defendants if the joinder of either is prejudicial.

Any such prejudice must be weighed against judicial economy. Defendants seeking severance

face a high burden. As the moving party, the defendant “must establish that actual prejudice would

result from a joint trial.” United States v. Duke, 48 F.3d 763, 767 (4th Cir. 1995) (quotations and

citations omitted). Severance should be granted only where “there is a serious risk that a joint trial



                                                  2
would compromise a specific trial right of one of the defendants,” or to “prevent the jury from

making a reliable judgment about guilt or innocence.” Shealey, 641 F.3d at 633 (“Appellant's

theory of injury is indirect at best, since it assumes that the delay strengthened the Government's

case and, in turn, weakened his own case. But that fails to articulate any injury to ‘a specific trial

right.’”) (quoting Zafiro v. United States, 506 U.S. 534, 539 (1993)). It is not sufficient that

defendant states he would have a better chance of acquittal if severance were granted. Reavis, 48

F.3d at 767. Prejudice exists where joinder is likely to infringe on defendant's Sixth Amendment

right to a fair trial. Adoma, 2017 WL 220132, at *2 (citing United States v. Boffa, 513 F. Supp.

444 (D. Del. 1980)). The moving defendant must, therefore, show his joinder in co-defendants’

trial will impair his constitutional right to a fair trial. 8 Moore's Federal Practice ¶ 14.02[1], 14–

5, 6 (citing United States v. LaRouche, 896 F.2d 815 (4th Cir. 1990)).

II.    Discussion

       As to the first determination, Dodt does not challenge his joinder as a co-defendant under

Rule 8. In any event, the indictment against Dodt and co-defendants allege that they were all

involved in the same acts and transactions with respect to the same fraudulent venture and

conspiracy. As such, the Court finds that Dodt was properly joined as a defendant in this case.

As to the second determination, Dodt forwards a number of arguments why severance is necessary

to prevent prejudice against him at trial or in reaching trial.

       A.      Sixth Amendment Right to a Speedy and Fair Trial

       Plaintiff argues that his continued joinder with his codefendants will impact his right to a

speedy and fair trial as guaranteed by the Sixth Amendment to the United States Constitution.

Essentially, defendant acknowledges that he himself has asked for and received a number of

continuances and, having been allowed sufficient time to prepare, he is now ready trial. He



                                                   3
contends that if he is required to further wait for any of his codefendants -- or codefendants who

are fugitives but captured before the next term – beyond the March 2019 term, he will be denied

his right to a speedy and fair trial.

        This action commenced on September 16, 2015, when the Indictment was returned.

Despite a warrant issuing that day for his arrest, defendant did not first appear in this matter until

more than two years later on October 6, 2017, with arraignment on October 12, 2017. (Defendant

was arrested on October 4, 2017, in Costa Rica.) Since that appearance, defendant has filed the

following motions to continue trial:

        Motion to Continue (#144)
        Motion to Continue (#149)
        Motion to Continue (#171)
        Motion to Continue (#190)
        Motion to Continue (#203)

While another defendant moved to continue the matter from the January 2019 term, a number of

contested, dispositive motions filed by defendant would have indepedntly necessitated

continuance from that term. It does not appear that defendant would have been ready for trial any

earlier than the March 2019 term.

        Thus, defendant’s argument that he is now ready and will not receive a fair trial unless the

Court provides him with a trial immediately after he reaches that point is of little persuasive value.

Instead, this Court considers each motion to continue and whether all defendants have had

sufficient time to prepare an adequate defense. It is, however, not a basis at this point for a

severance.




                                                  4
         B.     Imputed Evidence

         Dodt’s second-asserted basis for severance is that evidence of his co-defendants’ actions

will be imputed to him, thereby preventing him from having a fair trial. Defendant, however, fails

to point to any specific trial right that cannot be properly protected by this Court utilizing an

appropriate jury instruction that they are to consider each count and each defendant separately.

Indeed, the Court just finished a month-long trial involving an equally complex mail and wire

fraud conspiracy where the jury expertly parsed the evidence as to each defendant and each charge.

         Defendant’s argument also overlooks the nature of a conspiracy action as actions of

conspirators in furtherance of the conspiracy are imputable to each coconspirator. United States v.

Tedder, 801 F.2d 1437, 1450 (4th Cir. 1986). Thus, defendant’s reliance on “imputed evidence”

in support of severance is misplaced. Other evidence, such as Rule 404(b) evidence admitted

against one party, can be segregated by an appropriate instruction.

         As to arguments concerning relative culpability and the relative nature and quantity of

evidence against each defendant, “[a] defendant is not entitled to severance merely because

separate trials would more likely result in acquittal, or because the evidence against one defendant

is not as strong as that against the other.” United States v. Strickland, 245 F.3d 368, 384 (4th Cir.

2001).

         C.     Defendant’s Health Condition(s)

         Defendant also argues that his health condition(s) warrant a separate trial. Defendant claims

that, because of his age and identified health conditions (“chronic back issues, an abdominal

hernia, cholesterol problems, high blood pressure issues, and a heart arrhythmia”) additional delay

will impact his health. Motion to Sever (#252) at 9-10. Defendant does not claim that he is




                                                  5
suffering from any terminal illness or has he moved this Court to deem him physically incompetent

to stand trial.

        Severance may be appropriate where a co-defendant’s medical condition would greatly

extend a trial’s duration. See United States v. Gunter, No. 12-394-4, 2013 WL 5942341, at *2

(E.D. Pa. Nov. 5, 2013) (granting a motion to sever based on a defendant’s need for dialysis three

days per week). Courts have also granted motions to sever defendants on the basis of severe

illnesses that create undue delays for their co-defendant. United States v. Stockman, No. 09-

50029-KES, 2010 WL 959928, at *1 (D.S.D. 2010) (holding that the delays caused by a seriously

ill co-defendant are good cause for severance and that various courts “have reached the same

conclusion”); see also United States v. Barnwell, 477 F.3d 844, 847 (6th Cir. 2007) (noting that

the trial court granted severance to two co-defendants during trial due to the illness of one of their

defense attorneys); United States v. Persico, No. S 84 Cr. 809 (JFK), 1986 WL 4699, at *1

(S.D.N.Y. 1986) (noting that two co-defendants were severed pretrial due to grave illnesses).

        Here, the Court cannot find any evidence that continued joinder will adversely impact

defendant’s health any more or any less than the risks of daily living for anyone of advancing age

with age-related chronic illnesses. Further, there is no evidence that defendant is receiving other

than adequate medical care while detained pending trial. If defendant’s medical needs are not being

met, this Court would want to know immediately.

        D.        Efficiency

        While defendant also contends that the evidence against him is minor and that his trial

could be swiftly handled, the Court cannot agree. The Court has recent experience with an almost

identical conspiracy – albeit an investment scam rather than a sweepstakes scheme – that took

nearly a month to try. While defendant’s role may well have been limited, as he contends, it is



                                                  6
readily apparent that the government is allowed to and will unroll evidence as to all aspects of the

alleged sweepstakes scheme by bringing in numerous witnesses, including victims, investigating

agents, co-conspirators, and perhaps experts. In addition, the Court is certain that the government

will produce and seek to introduce volumes of documentary evidence. The fact that defendant

believes little of this evidence is evidence of his own alleged personal acts, while perhaps true,

will not impact the length or expense of the government’s presentation of evidence – of this, the

Court is certain. The government’s estimate of at least a week to put on its evidence is, based on

that recent experience, a most conservative one. Thus, the convenience to this defendant is

substantially outweighed by the cost, inconvenience, and expense to the taxpayer in separate trials.

       The Fourth Circuit has long favored limiting instructions to the jury as opposed to requiring

multiple trials of the same offense or offenses. See, e.g., United States v. Mir, 525 F.3d 351, 357–

58 (4th Cir. 2008). Limiting instructions are an appropriate remedy to the present situation because

they will sufficiently mitigate the likelihood and effects of any potential prejudice against Dodt at

trial while also maximizing judicial economy.

                                              ***

       In light of the foregoing, this Court will continue to adhere to the well-established principle

that defendants who are charged in the same criminal conspiracy should be tried together. Reavis,

48 F.3d at 767; Brooks, 957 F.2d at 1145. Joint trials are favored in those cases in which

defendants have been indicted together for the sake of judicial economy. United States v.

McManus, 23 F.3d 878, 883 (4th Cir. 1994). For the reasons stated above, the Court enters the

following Order denying the Motion to Sever Defendant (#282).




                                                 7
                                          ORDER

       IT IS, THEREFORE, ORDERED that Defendant Dodt’s Motion to Sever (#252) is

DENIED and this matter will proceed as a joint trial. His Objection to further continuances is

noted, but Overruled as each proposed continuance must be considered in context.



                                           Signed: February 4, 2019




                                                8
